Citation Nr: 0217815	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who had recognized Guerilla 
service from January 1945 to August 1945, and Regular 
Philippine Army service from August 1945 to February 1946.  
The case is before the Board of Veterans' Appeals (Board) 
from a June 2000 Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines decision.  In October 2001, the veteran and 
his spouse appeared for a personal hearing at the RO.  


FINDINGS OF FACT

1.  In June 1961, the Board denied service connection for 
hearing loss, essentially on the basis that such 
disability was not shown to be related to service.  

2.  Evidence submitted since the June 1961 Board decision 
is cumulative to evidence previously of record, does not 
bear directly and substantially on the matter of a nexus 
between current hearing loss disability and the veteran's 
service, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the June 1961 Board decision is 
not new and material, and the claim of service connection 
for bilateral hearing loss may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.

The case has now been reviewed under the VCAA.  The 
veteran was advised of this in a rating decision and a 
statement of the case (SOC) issued in August 2001.  After 
reviewing the record, the Board finds that there has been 
substantial compliance with the pertinent mandates of the 
VCAA and implementing regulations. Discussions in the June 
2000 rating decision, the August 2001 rating decision and 
SOC, and in a supplemental statement of the case issued in 
November 2001, gave notice to the veteran of the evidence 
necessary to substantiate his claim, and of what was of 
record.  

VA's duty to notify the veteran includes the duty to tell 
him what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In accordance with the requirements of the VCAA, 
the veteran was notified in a July 2001 letter what 
evidence he needed to submit in order to substantiate his 
claim, and what evidence VA would obtain.  The letter 
explained that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA's notice requirements are 
met.  The duty to assist does not attach unless a claim is 
reopened.

Background

Historically, the Board denied service connection for 
otitis media with hearing loss in June 1961, finding 
essentially that any current hearing loss was not shown to 
be related to service.  

Evidence of record in June 1961 included service personnel 
records indicating that the veteran sustained a gunshot 
wound to his head during service.  It was noted that any 
service medical records were lost or destroyed as a result 
of the war.  In November 1951, the RO granted service 
connection for residuals of a gunshot wound to the skull.  

On May 1958 VA examination, the diagnoses were chronic 
otitis media in the right ear; hearing loss, mixed-type, 
severe in the right ear; and chronic mastoiditis 
bilaterally.  

On VA examination in November 1960 slight hearing 
impairment was diagnosed.

As noted above, the RO denied service connection for 
otitis media with hearing loss and mastoiditis in July 
1959, and the veteran appealed.  The claim came before the 
Board in June 1961, when the Board issued a decision which 
denied service connection for hearing loss. 

Evidence received subsequent to the June 1961 Board 
decision includes:

? A report of VA hospitalization in May and June 1991 that 
shows diagnosis, in pertinent part, of chronic otitis 
media, bilaterally, with central perforation of the 
tympanic membranes of each ear.

? A March 2000 medical report from a private physician, 
who reported that the veteran has moderate deafness and 
wears hearing aids, and experiences occasional dizziness 
and loss of consciousness.  

? A May 2000 report of a private audiological evaluation 
indicating that the veteran had profound sensorineural 
hearing loss bilaterally, with otoscopic examination 
showing perforations in both tympanic membranes.  

? The veteran's substantive appeal, wherein he reports 
that he was a machine-gunner in service. 
? A May 2000 affidavit, wherein two of the veteran's 
fellow servicemen stated that the veteran had no hearing 
loss prior to his service, he served as a machine-gunner 
in service, and he became hearing impaired during 
service.  They stated their belief that the immediate 
cause of the veteran's hearing loss was his service as a 
machine-gunner.  

? A transcript of the October 2001 personal hearing, at 
which the veteran's spouse testified that he had no 
additional evidence to submit, but wanted his VA 
benefits increased, as the benefits he currently 
received barely covered his medical expenses. 

Legal Criteria and Analysis

As noted above, the veteran's claim of entitlement to 
service connection for bilateral hearing loss was denied 
by the Board in June 1961.  That decision is final. 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
Under 38 U.S.C.A. § 5108, "[I]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  
[An amended version of 38 C.F.R. § 3.156(a) is effective 
only for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a)(2002).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously 
disallowed claim except when new and material has been 
presented or secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the 
elements required to award the claim but that the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In the circumstances of this case, as service connection 
for bilateral hearing loss was denied based on findings 
that there is no connection between the veteran's current 
hearing loss and service, for new evidence to be material, 
it would have to tend to show either that there is a link, 
or nexus, between his current hearing loss and an incident 
or injury in service.

Medical records reflecting treatment at VA medical 
facilities, and reports from private physicians, are "new" 
in the sense that they contain evidence which the Board 
did not have before it when issuing the June 1961 
decision.  However, such medical records simply reflect 
that the veteran has hearing loss, a matter not in 
dispute.  They do not relate the veteran's hearing loss to 
service.  Thus, they are not material.  

Regarding the statements of the veteran and his fellow 
servicemen to the effect that he experienced hearing loss 
in service, and has a current hearing loss disability 
related to service, such lay statements are not competent 
evidence inasmuch as opinions regarding such matters 
require medical expertise, and laypersons lack such 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Board finds that no item of additional 
evidence received subsequent to the Board's June 1961 
bears directly and substantially upon the specific matter 
at hand, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
service connection for bilateral hearing loss.  
Accordingly, the additional evidence is not "new and 
material evidence," and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

